305 N.E.2d 883 (1974)
Kenneth FRANCES, Also Known As Kenneth Francis, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 372S32.
Supreme Court of Indiana.
January 18, 1974.
Melville E. Watson, Greenfield, for appellant.
Theodore L. Sendak, Atty. Gen., Wesley T. Wilson, Deputy Atty. Gen., Indianapolis, for appellee.
HUNTER, Justice.
This is a direct appeal from a first degree murder conviction. Appellant has raised numerous specifications of error in the motion to correct errors filed in the trial court. However, the appellant's brief is defective to the degree that, in substance, we have no appeal before us at all. In particular, we have neither cogent argument nor citation of authority before this Court. Meager pro forma compliance with rules of appellate practice represents less than desired performance from appellate counsel. Adams v. State (1973), Ind., 301 N.E.2d 368. "Our appellate rules... outline in general from the requirements for a legally cognizable argument. Adherence to this standard is not left open to the option of an appellate attorney." Dortch v. Lugar (1971), 255 Ind. 545, 588, 266 N.E.2d 25, 51.
Accordingly, the Court orders the attorneys for appellant to re-brief this cause and to do so in compliance with the Rules of this Court. Counsel are given thirty days from the receipt of this opinion in which to accomplish their re-briefing. The Attorney General is given thirty days from the date of filing appellant's amended brief within which to file an answer brief.
The Clerk is ordered to mail copies of this opinion to each of the attorneys of record by certified mail with return receipt requested. The date of such return is to be used in calculating the time periods ordered herein.
ARTERBURN, C.J., DE BRULER, GIVAN and PRENTICE, JJ., concur.